UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04627 Name of Registrant: Vanguard Convertible Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: February 28, 2015 Item 1: Schedule of Investments Vanguard Convertible Securities Fund Schedule of Investments As of February 28, 2015 Market Value Shares ($000) Common Stocks (0.0%) Energy (0.0%) Halcon Resources Corp. 119,533 229 Total Common Stocks (Cost $240) Face Maturity Amount Coupon Date Currency (000) Convertible Bonds (90.6%) Consumer Discretionary (8.9%) ABC-Mart Inc. Cvt. 0.000% 2/5/18 JPY 540,000 6,636 Asics Corp. Cvt. 0.000% 3/1/19 JPY 150,000 1,596 Cineplex Inc. Cvt. 4.500% 12/31/18 CAD 4,453 3,918 Ctrip.com International Ltd. Cvt. 1.250% 10/15/18 USD 137 132 Enterprise Funding Ltd. Cvt. 3.500% 9/10/20 GBP 1,600 2,137 FF Group Finance Luxembourg Cvt. 1.750% 7/3/19 EUR 6,300 6,076 Iconix Brand Group Inc. Cvt. 1.500% 3/15/18 USD 7,355 8,849 Jarden Corp. Cvt. 1.500% 6/15/19 USD 12,490 17,915 1 Jarden Corp. Cvt. 1.125% 3/15/34 USD 19,709 23,835 K's Holdings Corp. Cvt. 0.000% 12/20/19 JPY 590,000 5,579 Liberty Media Corp. Cvt. 1.375% 10/15/23 USD 25,130 25,099 Lotte Shopping Co. Ltd. Cvt. 0.000% 1/24/18 KRW 4,200,000 3,702 Misarte Cvt. 3.250% 1/1/16 EUR 2,550 3,795 NH Hoteles SA Cvt. 4.000% 11/8/18 EUR 5,700 7,598 priceline.com Inc. Cvt. 0.350% 6/15/20 USD 24,970 29,340 ResortTrust Inc. Cvt. 0.000% 12/1/21 JPY 560,000 5,282 SAF-Holland SA Cvt. 1.000% 9/12/20 EUR 3,200 4,461 Steinhoff Finance Holding GmbH Cvt. 4.000% 1/30/21 EUR 4,000 6,319 Takashimaya Co. Ltd. Cvt. 0.000% 12/11/20 JPY 420,000 3,801 Tesla Motors Inc. Cvt. 1.250% 3/1/21 USD 6,505 5,517 Consumer Staples (2.1%) Hengan International Group Co. Ltd. Cvt. 0.000% 6/27/18 HKD 28,000 3,777 Herbalife Ltd. Cvt. 2.000% 8/15/19 USD 13,940 10,490 J Sainsbury PLC Cvt. 1.250% 11/21/19 GBP 3,200 5,303 Marine Harvest ASA Cvt. 2.375% 5/8/18 EUR 3,400 5,215 Olam International Ltd. Cvt. 6.000% 10/15/16 USD 6,600 6,864 Rallye SA Cvt. 1.000% 10/2/20 EUR 3,380 4,277 Sonae Investments BV Cvt. 1.625% 6/11/19 EUR 4,600 5,163 Energy (5.2%) BPZ Resources Inc. Cvt. 8.500% 10/1/17 USD 7,060 1,200 BW Group Ltd. Cvt. 1.750% 9/10/19 USD 5,000 4,343 Cam 2vt. 5.625% 10/26/17 EUR 3,700 5,282 Cobalt International Energy Inc. Cvt. 3.125% 5/15/24 USD 25,530 19,706 Helix Energy Solutions Group Inc. Cvt. 3.250% 3/15/32 USD 6,451 6,536 Lukoil International Finance BV Cvt. 2.625% 6/16/15 USD 7,000 6,878 RAG-Stiftung Cvt. 0.000% 2/18/21 EUR 100 116 1 Scorpio Tankers Inc. Cvt. 2.375% 7/1/19 USD 27,680 26,953 SEACOR Holdings Inc. Cvt. 2.500% 12/15/27 USD 18,625 19,498 SEACOR Holdings Inc. Cvt. 3.000% 11/15/28 USD 8,680 7,720 Subsea 7 SA Cvt. 1.000% 10/5/17 USD 400 354 Technip SA Cvt. 0.500% 1/1/16 EUR 1,206 1,349 Financials (8.9%) Alstria Office REIT-AG Cvt. 2.750% 6/14/18 EUR 2,600 3,701 American Realty Capital Properties Inc. Cvt. 3.750% 12/15/20 USD 3,510 3,304 AmTrust Financial Services Inc. Cvt. 2.750% 12/15/44 USD 13,070 11,363 AYC Finance Ltd. Cvt. 0.500% 5/2/19 USD 2,886 3,261 Azimut Holding SPA Cvt. 2.125% 11/25/20 EUR 8,300 11,476 Beni Stabili SPA Cvt. 3.375% 1/17/18 EUR 1,600 2,268 BES Finance Ltd. Cvt. 3.500% 12/6/15 USD 5,000 4,960 BNP Paribas SA Cvt. 0.250% 9/21/15 EUR 4,300 5,362 BNP Paribas SA Cvt. 0.250% 9/27/16 EUR 1,600 2,057 British Land Jersey Ltd. Cvt. 1.500% 9/10/17 GBP 2,200 4,184 Caja de Ahorros y Pensiones de Barcelona Cvt. 1.000% 11/25/17 EUR 9,500 12,120 CapitaCommercial Trust Cvt. 2.500% 9/12/17 SGD 4,000 3,427 1 CapitaLand Ltd. Cvt. 1.850% 6/19/20 SGD 2,750 1,995 CapitaLand Ltd. Cvt. 1.950% 10/17/23 SGD 2,500 1,958 Carillion Finance Jersey Ltd. Cvt. 2.500% 12/19/19 GBP 500 835 China Overseas Grand Oceans Finance Cayman Ltd. Cvt. 2.000% 3/21/17 HKD 27,000 3,471 Colony Financial Inc. Cvt. 5.000% 4/15/23 USD 9,164 10,086 Deutsche Euroshop AG Cvt. 1.750% 11/20/17 EUR 2,700 4,297 Deutsche Wohnen AG Cvt. 0.500% 11/22/20 EUR 3,000 4,707 1 Element Financial Corp. Cvt. 5.125% 6/30/19 CAD 13,469 12,579 Fonciere Des Regions Cvt. 3.340% 1/1/17 EUR 1,482 1,991 Grand City Properties SA Cvt. 1.500% 2/24/19 EUR 1,400 2,488 Industrivarden AB Cvt. 0.000% 5/15/19 SEK 13,000 1,736 INTU Jersey Ltd. Cvt. 2.500% 10/4/18 GBP 1,900 3,330 National Bank of Abu Dhabi PJSC Cvt. 1.000% 3/12/18 USD 1,000 1,055 Nexity SA Cvt. 0.630% 1/1/20 EUR 2,248 2,808 Portfolio Recovery Associates Inc. Cvt. 3.000% 8/1/20 USD 20,868 21,990 SBI Holdings Inc. Cvt. 0.000% 11/2/17 JPY 330,000 3,069 Siem Industries Inc. Cvt. 1.000% 9/12/19 USD 9,800 9,188 St. Modwen Properties Securities Jersey Ltd. Cvt. 2.875% 3/6/19 GBP 4,700 7,950 Swiss Life Holding AG Cvt. 0.000% 12/2/20 CHF 140 171 Unite Jersey Issuer Ltd. Cvt. 2.500% 10/10/18 GBP 4,100 7,392 Health Care (24.9%) 1 Aegerion Pharmaceuticals Inc. Cvt. 2.000% 8/15/19 USD 5,520 5,227 Alere Inc. Cvt. 3.000% 5/15/16 USD 7,723 8,823 Allscripts Healthcare Solutions Inc. Cvt. 1.250% 7/1/20 USD 16,935 16,617 BioMarin Pharmaceutical Inc. Cvt. 0.750% 10/15/18 USD 10,670 14,178 BioMarin Pharmaceutical Inc. Cvt. 1.500% 10/15/20 USD 23,385 32,067 Brookdale Senior Living Inc. Cvt. 2.750% 6/15/18 USD 19,465 26,922 Cepheid Inc. Cvt. 1.250% 2/1/21 USD 13,075 14,530 Depomed Inc. Cvt. 2.500% 9/1/21 USD 9,335 12,229 Elekta AB Cvt. 2.750% 4/25/17 SEK 26,207 3,460 Emergent Biosolutions Inc. Cvt. 2.875% 1/15/21 USD 5,666 6,711 Fluidigm Corp. Cvt. 2.750% 2/1/34 USD 6,580 7,271 Fresenius Medical Care AG & Co. KGaA Cvt. 1.125% 1/31/20 EUR 800 1,086 HealthSouth Corp. Cvt. 2.000% 12/1/43 USD 20,460 24,769 HeartWare International Inc. Cvt. 3.500% 12/15/17 USD 7,025 7,894 Hologic Inc. Cvt. 2.000% 12/15/37 USD 4,020 5,842 Hologic Inc. Cvt. 2.000% 3/1/42 USD 28,611 35,299 1 Illumina Inc. Cvt. 0.500% 6/15/21 USD Insulet Corp. Cvt. 2.000% 6/15/19 USD 1 Jazz Investments I Ltd. Cvt. 1.875% 8/15/21 USD 1 Ligand Pharmaceuticals Inc. Cvt. 0.750% 8/15/19 USD Medidata Solutions Inc. Cvt. 1.000% 8/1/18 USD Molina Healthcare Inc. Cvt. 1.625% 8/15/44 USD 1 Molina Healthcare Inc. Cvt. 1.625% 8/15/44 USD Nikkiso Co. Ltd. Cvt. 0.000% 8/2/18 JPY NuVasive Inc. Cvt. 2.750% 7/1/17 USD Omnicare Inc. Cvt. 3.250% 12/15/35 USD Omnicare Inc. Cvt. 3.500% 2/15/44 USD Orpea Cvt. 1.750% 1/1/20 EUR Qiagen NV Cvt 0.375% 3/19/19 USD Qiagen NV Cvt 0.875% 3/19/21 USD Shionogi & Co. Ltd. Cvt. 0.000% 12/17/19 JPY Spectranetics Corp. Cvt. 2.625% 6/1/34 USD Terumo Corp. Cvt. 0.000% 12/6/21 JPY 1 Wright Medical Group Inc. Cvt. 2.000% 2/15/20 USD Industrials (9.1%) 1 51job Inc. Cvt. 3.250% 4/15/19 USD Aecon Group Inc. Cvt. 5.500% 12/31/18 CAD Air Lease Corp. Cvt. 3.875% 12/1/18 USD Astaldi SPA Cvt. 4.500% 1/31/19 EUR Chart Industries Inc. Cvt. 2.000% 8/1/18 USD China Merchants Holdings Pacific Ltd. Cvt. 1.250% 11/6/17 HKD Daifuku Co. Ltd. Cvt. 0.000% 10/2/17 JPY DP World Ltd. Cvt. 1.750% 6/19/24 USD GVM Debentures Lux 1 SA Cvt. 5.750% 2/14/18 EUR 1 Huron Consulting Group Inc. Cvt. 1.250% 10/1/19 USD Johnson Electric Holdings Ltd. Cvt. 1.000% 4/2/21 USD Kawasaki Kisen Kaisha Ltd. Cvt. 0.000% 9/26/18 JPY KEYW Holding Corp. Cvt. 2.500% 7/15/19 USD Larsen & Toubro Ltd. Cvt. 0.675% 10/22/19 USD LIXIL Group Corp. Cvt. 0.000% 3/4/22 JPY Macquarie Infrastructure Co. LLC Cvt. 2.875% 7/15/19 USD MISUMI Group Inc. Cvt. 0.000% 10/22/18 USD Nagoya Railroad Co. Ltd. Cvt. 0.000% 12/11/24 JPY OCI Cvt. 3.875% 9/25/18 EUR Prysmian SPA Cvt. 1.250% 3/8/18 EUR Sacyr SA Cvt. 4.000% 5/8/19 EUR Schindler Holding AG Cvt. 0.375% 6/5/17 CHF Shine Power International Ltd. Cvt. 0.000% 7/28/19 HKD Siemens Financieringsmaatschappij NV Cvt. 1.050% 8/16/17 USD Siemens Financieringsmaatschappij NV Cvt. 1.650% 8/16/19 USD Societa Iniziative Autostradali e Servizi SPA Cvt. 2.625% 6/30/17 EUR 1 SolarCity Corp. Cvt. 1.625% 11/1/19 USD Tong Jie Ltd. Cvt. 0.000% 2/18/18 HKD 1 UTi Worldwide Inc. Cvt. 4.500% 3/1/19 USD Information Technology (25.4%) Advanced Semiconductor Engineering Inc. Cvt. 0.000% 9/5/18 USD Alcatel-Lucent Cvt. 0.000% 1/30/19 EUR Alcatel-Lucent Cvt. 0.130% 1/30/20 EUR 1 AOL Inc. Cvt. 0.750% 9/1/19 USD ASM Pacific Technology Ltd. Cvt. 2.000% 3/28/19 HKD 1 Brocade Communications Systems Inc. Cvt. 1.375% 1/1/20 USD Canadian Solar Inc. Cvt. 4.250% 2/15/19 USD Cap Gemini SA Cvt. 0.000% 1/1/19 EUR Cardtronics Inc. Cvt. 1.000% 12/1/20 USD 1 Ciena Corp. Cvt. 3.750% 10/15/18 USD 1 Citrix Systems Inc. Cvt. 0.500% 4/15/19 USD Davis and Henderson Corp Cvt 6.000% 9/30/18 CAD Econocom Group Cvt. 1.500% 1/15/19 EUR 1 Electronics For Imaging Inc. Cvt. 0.750% 9/1/19 USD Epistar Corp. Cvt. 0.000% 8/7/18 USD 1 Euronet Worldwide Inc. Cvt. 1.500% 10/1/44 USD Indra Sistemas SA Cvt. 1.750% 10/17/18 EUR InvenSense Inc. Cvt. 1.750% 11/1/18 USD j2 Global Inc. Cvt. 3.250% 6/15/29 USD Mentor Graphics Corp. Cvt. 4.000% 4/1/31 USD 1 Microchip Technology Inc. Cvt. 1.625% 2/15/25 USD Nihon Unisys Ltd. Cvt. 0.000% 6/20/16 JPY NVIDIA Corp. Cvt. 1.000% 12/1/18 USD 1 NXP Semiconductor NV Cvt. 1.000% 12/1/19 USD ON Semiconductor Corp. Cvt. 2.625% 12/15/26 USD 1 Palo Alto Networks Inc. Cvt. 0.000% 7/1/19 USD Photronics Inc. Cvt. 3.250% 4/1/19 USD 1 Red Hat Inc. Cvt. 0.250% 10/1/19 USD Salesforce.com Inc. Cvt. 0.250% 4/1/18 USD Semiconductor Manufacturing International Corp. Cvt. 0.000% 11/7/18 USD 1 SunEdison Inc. Cvt. 0.250% 1/15/20 USD 1 SunEdison Inc. Cvt. 2.375% 4/15/22 USD 1 SunPower Corp. Cvt. 0.875% 6/1/21 USD Synchronoss Technologies Inc. Cvt. 0.750% 8/15/19 USD 1 Trina Solar Ltd. Cvt. 3.500% 6/15/19 USD TTM Technologies Inc. Cvt. 1.750% 12/15/20 USD Verint Systems Inc. Cvt. 1.500% 6/1/21 USD 1 Vishay Intertechnology Inc. Cvt. 2.250% 5/15/41 USD WebMD Health Corp. Cvt. 2.500% 1/31/18 USD WebMD Health Corp. Cvt. 1.500% 12/1/20 USD Yandex NV Cvt. 1.125% 12/15/18 USD Materials (4.4%) APERAM Cvt. 0.625% 7/8/21 USD Buzzi Unicem SPA Cvt. 1.375% 7/17/19 EUR Cemex SAB de CV Cvt. 3.750% 3/15/18 USD Chemtrade Logistics Income Fund Cvt. 5.750% 12/31/18 CAD 1 Chemtrade Logistics Income Fund Cvt. 5.250% 6/30/21 CAD Gabriel Finance LP Cvt. 2.000% 11/26/16 EUR Logo Star Ltd. Cvt. 1.500% 11/22/18 HKD NV Bekaert SA Cvt. 0.750% 6/18/18 EUR Outokumpu OYJ Cvt. 3.250% 2/26/20 EUR RTI International Metals Inc. Cvt. 1.625% 10/15/19 USD Salzgitter Finance BV Cvt. 2.000% 11/8/17 EUR 1,2 ShengdaTech Inc. Cvt. 6.500% 12/15/15 USD 1 Teijin Ltd. Cvt. 0.000% 12/12/18 JPY Teijin Ltd. Cvt. 0.000% 12/10/21 JPY Toray Industries Inc. Cvt. 0.000% 8/31/21 JPY United States Steel Corp. Cvt. 2.750% 4/1/19 USD Telecommunication Services (0.1%) Inmarsat PLC Cvt. 1.750% 11/16/17 USD Utilities (1.6%) Chugoku Electric Power Co. Inc. Cvt. 0.000% 3/25/20 JPY ENN Energy Holdings Ltd. Cvt. 0.000% 2/26/18 USD Northland Power Inc. Cvt. 5.000% 6/30/19 CAD Northland Power Inc. Cvt. 4.750% 6/30/20 CAD Parpublica - Participacoes Publicas SGPS SA Cvt. 5.250% 9/28/17 EUR Suez Environnement Co. Cvt. 0.000% 2/27/20 EUR Superior Plus Corp. Cvt. 6.000% 6/30/19 CAD YTL Corp. Finance Labuan Ltd. Cvt. 1.875% 3/18/15 USD Total Convertible Bonds (Cost $1,669,798) Shares Convertible Preferred Stocks (7.5%) Energy (2.2%) 1 Chesapeake Energy Corp. Pfd. 5.750% Goodrich Petroleum Corp. Pfd. 5.375% Halcon Resources Corp. Pfd. 5.750% McDermott International Inc. Pfd. 6.250% 1 Penn Virginia Corp. Pfd. 6.000% Rex Energy Corp. Pfd. 6.000% Sanchez Energy Corp. Pfd. 4.875% Financials (1.6%) American Tower Corp. Pfd. 5.500% Crown Castle International Corp. Pfd. 4.500% Wintrust Financial Corp. Pfd. 5.000% Health Care (2.0%) Actavis plc Pfd. 5.500% Alere Inc. Pfd. 3.000% Amsurg Corp. Pfd. 5.250% Industrials (0.5%) Genesee & Wyoming Inc. Pfd. 5.000% Materials (0.1%) ArcelorMittal Pfd. 6.000% Telecommunication Services (1.1%) Iridium Communications Inc. Pfd. 6.750% Iridium Communications Inc. Pfd. 7.000% Total Convertible Preferred Stocks (Cost $162,503) Temporary Cash Investment (1.8%) Money Market Fund (1.8%) 3 Vanguard Market Liquidity Fund (Cost $35,217) 0.134% Total Investments (99.9%) (Cost $1,867,758) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2015, the aggregate value of these securities was $486,094,000, representing 25.2% of net assets. 2 Non-income-producing securityinterest payments in default. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REITReal Estate Investment Trust. CADCanadian dollar. CHFSwiss franc. EUREuro. GBPBritish pound. HKDHong Kong dollar. JPYJapanese yen. KRWSouth Korean won. SEKSwedish krona. SGDSingapore dollar. USDU.S. dollar. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of February 28, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks   Convertible Bonds  Convertible Preferred Stocks  Temporary Cash Investments   Forward Currency ContractsAssets   Forward Currency ContractsLiabilities   Total D. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterpartys default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At February 28, 2015, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts, except for Hong Kong dollar and Singapore dollar currency contracts, is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 4/23/15 USD EUR UBS AG 4/23/15 USD JPY UBS AG 4/23/15 USD CAD UBS AG 4/23/15 USD GBP UBS AG 4/23/15 USD HKD 9 UBS AG 4/23/15 USD SGD UBS AG 4/23/15 USD SEK 93 UBS AG 4/23/15 USD CHF UBS AG 4/23/15 USD KRW 23 UBS AG 4/23/15 USD CAD Refer to the Statement of Net Assets for currency abbreviations. At February 28, 2015, counterparties had deposited in segregated accounts securities with a value of $3,407,000 in connection with open forward currency contracts. E. At February 28, 2015, the cost of investment securities for tax purposes was $1,867,841,000. Net unrealized appreciation of investment securities for tax purposes was $58,429,000, consisting of unrealized gains of $149,836,000 on securities that had risen in value since their purchase and $91,407,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 16, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 16, 2015 VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 16, 2015 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
